DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





    PNG
    media_image1.png
    222
    559
    media_image1.png
    Greyscale

Claims 12 and 32 are rejected under 35 U.S.C. 103 as being anticipated by Martin et al. (US4948337) (“Martin”) in view of Persson et al. (US5625239) (“Persson”).
Regarding claim 12, Martin teaches (Fig. 3) a method for determining a position of a first ring (27) relative to a second ring (24) in a gas turbine engine, the first ring including a surface having one or more first ring features and the second ring including a surface having one or more second ring features, the method comprising: directing a sensor (28) towards the surface of the first ring, wherein the first ring 
Martin fails to teach the surface of the first ring substantially completely obstructs the surface of the second ring from view of the sensor throughout the entire operation.

    PNG
    media_image2.png
    574
    587
    media_image2.png
    Greyscale

In an analogous art, Persson teaches a magnetic flux rotational position sensor. Persson teaches (Fig. 4) the position sensor (38) comprises a sensor (42) directed at rings (40, 66), wherein the inner ring is nested within the outer ring throughout the entire operation of the sensor.
It is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143A. In the instant case, Martin and Persson teach each element claimed. One of ordinary skill in the art could have combined the sensor ring elements as claimed by known methods, and in combination, the sensor ring elements would merely perform the same functions as they do separately. One of ordinary skill in the art would recognize that the combination of Martin and Persson would yield the predictable result of a more compact sensor arrangement. Thus, it would have been obvious to one 
Regarding claim 32, Martin in view of Persson teach the method of claim 12, and further teach determining a pitch of a plurality of fan blades (see Martin Fig. 2) of the gas turbine engine, mounting the sensor to a stationary component of the gas turbine engine; mounting the first ring on a rotating shaft (see Martin Fig. 2) of the gas turbine engine; mounting the second ring to an actuation member (see Martin Fig. 2) of the gas turbine engine; and varying the angular position of the actuation member relative to the plurality of fan blades and an LP shaft of the gas turbine engine, wherein varying the angular position of the actuation member varies the position of the second ring relative to the first ring.
Claims 13-15, 21-24 and 27 are rejected under 35 U.S.C. 103 as being anticipated by Martin in view of Persson and further in view of Perret et al. (US2007/0068015) (“Perret”).
Martin in view of Persson teach the method of claim 12, and further teach sensing an overlap of the first ring features and the second ring features as a phase of parameter values (see Martin Col. 2 lines 60-67), wherein the parameter is magnetic flux (see Martin, Col. 2 lines 57-62), wherein the one or more first ring features are raised teeth (Martin 26) on the surface of the first ring, wherein the one or more second ring features are raised teeth (Martin 25) on the surface of the second ring, wherein the determining a position of the first ring relative to the second ring based on the parameter sensed with the sensor includes determining an angular position of the first ring relative to the second ring, and sensing a magnetic flux peak (see Martin Fig. 4) when one of the first ring features overlaps directly with one of the second ring features when passing through a sensing axis defined by the sensor, and sensing a magnetic flux valley (see Martin Fig. 4) wherein one of the first ring features is positioned between adjacent ring features when passing through the sensor axis. 
Martin in view of Persson fail to teach sensing a marker included on the surface of the first ring, wherein the marker has a geometry different than the one or more first ring features, and determining a position of the first ring relative to the second ring based on a position of the marker in the sensed phase of parameter values, sensing a new revolution of the first ring, sensing an outlier relative to the phase of 
In an analogous art, Perret teaches an angle measuring device. Perret teaches (Fig. 2) a marker (4, 14) having an irregular geometry with respect to the normal gear teeth, sensing a new revolution of the first ring, sensing an outlier relative to the phase of parameter values in response to the marker passing through a sensing axis defined by the sensor, and determining an angular position of the first ring relative to the second ring based on the sensed position of an outlier detected as the marker passes through the sensor axis relative to the sensed peaked and valleys, and sensing more than 360-degrees of motion by counting the number of times the marker passes a 360-degree mark so that the position of the device can be located (Paragraphs [0006-0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Martin in view of Persson and change the sensing step to include a marker included on the surface of the first ring, wherein the marker has a geometry different than the one or more first ring features, and determining a position of the first ring relative to the second ring based on a position of the marker in the sensed phase of parameter values, sensing a new revolution of the first ring, sensing an outlier relative to the phase of parameter values in response to the marker passing through a sensing axis defined by the sensor, and determining an angular position of the first ring relative to the second ring based on the sensed position of an outlier detected as the marker passes through the sensor axis relative to the sensed peaked and valleys and sensing more than 360-degrees of motion by counting the number of times the marker passes a 360-degree mark as taught by Perret to determine the location of the ring. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being anticipated by Martin in view of Persson, and Perret and further in view of a design choice.
Martin in view of Persson and Perret teach the method of claim 15, but fail to explicitly teach the first ring has six more features than the second ring has second ring features, sensing parameter values 
Since applicant has not disclosed that having the first ring have a certain number of features more than the second ring and determining a certain angular range solves any stated problem or is for any particular purpose above the fact that the sensor can determine the position of the rings relative to each other and it appears that the method of Martin in view of Persson and Perret would perform equally well with the first and second ring features and angular ranges as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Martin in view of Persson and Perret by utilizing the specific first and second ring feature numbers and angular ranges as claimed for the purpose of determining the relative position of the first and second rings. 
Claims 16, 28-29 and 33 are rejected under 35 U.S.C. 103 as being anticipated by Martin in view of Persson, and Perret and further in view of Elliott et al. (US6424928) (“Elliott”).
Regarding claims 16 and 28-29, Martin in view of Persson and Perret teach the method of claim 13, and further teach the one or more first ring features are raised teeth on the surface of the first ring (see Martin Fig. 3), and sensing an outlier relative to the phase of parameter values in response to a marker passing through a sensing axis defined by the sensor (see Perret Fig. 2). 
Martin in view of Persson and Perret fail to teach determining an axial position of the first ring relative to the second ring, wherein the one or more second ring features are a plurality of helical ridges extending from the surface of the second ring in a spiral manner along a length of the second ring, wherein the first ring maintains a fixed angular position relative to the second ring.
In an analogous art, Elliott teaches an absolute position detector. Elliott teaches (Fig. 1) a toothed gear (175) in combination with a helical gear (165) for position sensing, wherein the first ring (the toothed gear) maintains a fixed position relative to the second ring. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Martin in view of Persson and Perret and change the step of determining an axial position of the first ring relative to the second ring, wherein the one or more second 
Regarding claim 33, Martin in view of Persson teach the method of claim 12, and further teach determining a pitch of a plurality of fan blades (see Martin Fig. 2) of the gas turbine engine, mounting the sensor to a stationary component of the gas turbine engine; mounting the first ring on a rotating shaft (see Martin Fig. 2) of the gas turbine engine; mounting the second ring to an actuation member (see Martin Fig. 2) of the gas turbine engine; and varying the position of the actuation member relative to the plurality of fan blades and an LP shaft of the gas turbine engine, wherein varying the position of the actuation member varies the position of the second ring relative to the first ring.
Martin in view of Persson fail to teach the position is an axial position.
In an analogous art, Elliott teaches an absolute position detector. Elliott teaches (Fig. 1) a toothed gear (175) in combination with a helical gear (165) for axial position sensing of the helical gear. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Martin in view of Persson and change the actuation member to be varied in axial position as taught by Elliott as a combination of prior art elements according to known methods with the predictable result of a helical type actuation method. 
Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cameron Corday/
Examiner, Art Unit 3745

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/24/2021 12:26 PM